DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed December 29, 2020 claim 1 has been amended and claims 15 through 19 are new. Claims 8, 9 and 11 through 14 were previously withdrawn. Claims 1 through 9 and 11 through 19 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira et al (U.S. Patent # 9,126,848) in view of Burda (U.S. Patent Publication No. 2006/0210798).
	In the case of claim 1, de Oliveira teaches a method for producing doped nanoparticles (Abstract and Column 11 Lines 1-40). The method comprised first providing a composition comprising hydrolyzable/hydrolysable metal compound, at least one ionic liquid and at least one compound having a hydroxyl group (Column 1 Lines 46-65, Column 2 Lines 33-39 and Column 16 Claim 1) wherein the ionic liquid was an organic compound comprising at least one nitrogen atom (Columns 17-18 Claim 11). de Oliveira further teaches having subjected the composition to hydrothermal treatment and then isolating the formed nanoparticles (Column 9 Lines 37-67, Column 10 Lines 22-25 and Column 16 Claim 1).
	de Oliveira does not teach that the composition comprised at least one mineral acid comprising at least on nitrogen atom. However, as was discussed previously, de Oliveira taught a process for forming a doped metal oxide nanoparticle including a titanium dioxide nanoparticle 
	Burda teaches a process for forming doped metal oxide nanoparticles (Abstract and Page 1 Paragraph 0002) including doped titanium dioxide by hydrolyzing a composition comprising a metal/titanium precursor (Page 1 Paragraph 0010). Burda taches a process for forming doped titanium dioxide nanoparticles wherein a mineral acid comprising at least one nitrogen atom/nitric acid (HNO3) was added to the composition to adjust the pH of the composition and control the size of the formed particles to be in the range of 3 to 10 nm (Pages 15-16 Paragraphs 0174-0175).
	Based on the teachings of Burda, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have added a mineral acid comprising at least one nitrogen atom/nitric acid to the composition of de Oliveira in order to adjust the pH of the composition and control the particle size of the formed nanoparticle.
	As for claim 2, de Oliveira teaches that the hydrolysable/hydrolyzable compound had the formula MXn wherein M was a metal including Mg, Ti and Zr, X was the hydrolysable/hydrolyzable group and n corresponded to the valence of the metal (Column 1 Lines 49-65).
	As for claims 3 and 4, de Oliveira teaches that the at least one compound having at least one hydroxyl group included compounds having a boiling point below 200 ℃ and lower aliphatic alcohols (Column 8 Line 64 through Column 9 Line 10).
	As for claim 5, as was discussed previously, the mineral acid of de Oliveira in view of Burda was nitric acid.

	As for claim 15, de Oliveira teaches embodiments wherein ionic liquid/organic compounds were used which did not contain at least one nitrogen atom (Column 4 Lines 1-5 and 35-60).
	As for claims 17 and 19, neither de Oliveira nor Burda teach that the molar ratio of nitrogen to metal of the hydrolysable metal compound was from 0.001:1 to 0.4:1 or in the ratio range of 0.05:1 to 0.7:1. However, section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	de Oliveira further teaches that the nanoparticles were doped with nitrogen and that the ratio between the metal of the hydrolyzable metal compound and the doping compound was a relevant process parameter (Column 11 Lines 1-40).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the optimal ration between nitrogen and the metal of the hydrolysable metal compound through routine experimentation because the ratio between the two components affected the degree of doping.
.

Allowable Subject Matter






Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	de Oliveira teaches a process for producing doped nanoparticles comprised of providing a composition comprising at least one hydrolysable metal compound and at least one compound having at least one hydroxyl group, hydrothermal treatment of the composition to form doped nanoparticles and isolating the doped nanoparticles. However, de Oliveira does not fairly teach or suggest having included at least one mineral acid comprising at least one nitrogen atom in the compound wherein the nanoparticle was doped with the nitrogen from the mineral acid.
	Furthermore, though Burda teaches having formed a doped nanoparticle through hydrolyzing a compound which included at least one mineral acid comprising at least one nitrogen atom in the form of nitric acid, Burda did not fairly teach or suggest that the nanoparticle was doped with nitrogen from the at least one mineral acid comprising at least one nitrogen atom/nitric acid.

Response to Arguments
Applicant’s arguments, filed December 29, 2020, with respect to the rejection(s) of the claims under 102(a)(1) and double patenting have been fully considered and are persuasive.  
In response to applicant's argument that Burda does not teach performing hydrothermal treatment, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, as was discussed previously, both Burda and de Oliveira teach forming doped metal oxide nanoparticles by a hydrolyzing reaction.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the nitrogen from the mineral acid was a dopant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation that the nanoparticles were doped with the nitrogen from the mineral acid is only required by claim 16.
In response to applicant's argument that de Oliveira does not teach using nitric acid as a hydrolysis catalyst, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
	Claims 1 through 7, 15 and 17 through 19 have been rejected and claim 16 has been objected. Claims 8, 9 and 11 through 14 have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712